                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL A. CALDWELL,

      Plaintiff,
                                                 No. 1:20-cv-00411
v
                                                 HON. ROBERT J. JONKER
JOSEPH M. GASPER, in his individual and
representative capacities, and MICHIGAN          MAG. RAY KENT
STATE POLICE, an agency of the State of
Michigan,

      Defendants.


James K. Fett (P39461)                           Mark E. Donnelly (P39281)
Fett & Fields PC                                 Kyla Barranco (P81082)
Attorney for Plaintiff                           Jessica McGivney (P64553)
805 E. Main Street                               Assistant Attorneys General
Pinckney, MI 48169                               Attorney for Defendants
734.954.0100                                     State Operations Division
jim@fettlaw.com                                  P.O. Box 30754
                                                 Lansing, MI 48909
                                                 517.335.7573
                                                 donnellym@michigan.gov
                                                 barrancok@michigan.gov
                                                 mcgivneyj@michigan.gov
                                                                               /

                              PROOF OF SERVICE
      The undersigned certifies that a copy of the following was served upon the
attorney of record in the above cause by e-mailing the same to him at the email
address above and by U.S. Mail at the address above on the 29th day of October,
2020:

      1)    Defendants’ Response to Plaintiff’s 10/01/20 Requests for Admissions
      to Defendants;
      2)    Defendants’ Response to Plaintiff’s 09/29/20 Requests for Production of
      Documents w/flash drive;
3)   Defendants Amended Response to Plaintiff’s 08/25/20 Requests for
Admissions to Defendants.
                                  /s/ Brenda Barton
                                  Legal Secretary




                                 2
